Title: To Alexander Hamilton from Caleb Swan, 21 April 1800
From: Swan, Caleb
To: Hamilton, Alexander


          
            Sir,
            Philadelphia April 21. 1800.
          
          In December last I directed Captain Vance to draw bills on me in favor of John M Lovell on Order for upwards of 30.000. dollars for the pay of the troops on the mississippi to the 31 December 1799. inclusive. Mr Lovell died on the 24 of October 1799. and Consequently (as I suppose) the bills became void, not being negociable without his indorsement. and moreover it was Conditioned that the bond required of Mr Lovell by Law should have been executed before the bills were to be put into Circulation.
          One of these bills for 1000 dollars reached me last week indorsed “for John M Lovell, Wm. Boote Lt & pm. 3 Regt. Infantry.” I did not feel at liberty to pay it, and I beleive it is protested. I have this day received a letter from Lt Wm. Boote at Natchez, a Copy of which is enclosed.
          I am at a loss how to proceed in this business.
          I have the honor to be very respectfully Sir. Yr. Mo. Obt Sert.
          
            C: Swan PMG
          
          Genl Hamilton New York
        